Citation Nr: 1235278	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable initial rating for C-6 radiculopathy of the right upper extremity.  

2.  Entitlement to a compensable initial rating for C-6 radiculopathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran took an early retirement from active service in October 1995, having served in excess of 15 years.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO). 

This is the third time that these claims have come before the Board.  In January 2010, the Board remanded the Veteran's claims for further development.  When the case returned to the Board in August 2011, the Board again remanded the Veteran's claims for further development.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right upper extremity results in no more than mild incomplete paralysis of the long thoracic nerve.  

2.  The Veteran's radiculopathy of the left upper extremity results in no more than mild incomplete paralysis of the long thoracic nerve.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8519 (2011).

2.  The criteria for an initial compensable rating for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, DC 8519.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in a March 2004 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

As noted above, the Board has twice previously remanded the Veteran's claims.  In January 2010, the Board remanded the Veteran's claims in order that he could undergo a VA examination.  Though the Veteran underwent an examination in April 2010, in its August 2011 remand, the Board explained why this examination was inadequate and ordered the Veteran to undergo a new VA examination before a different examiner.  

The Veteran underwent a new VA examination in October 2011 before a different examiner, and this examination addressed the specific questions posed by the Board.  As the Veteran has now undergone an adequate examination, the Board finds substantial compliance with its January 2010 and August 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief review of the history of the Veteran's claims shows the Veteran first sought service connection for his bilateral arm numbness in a March 2002 claim.  His claim was initially denied in September 2002.  The Veteran filed a Notice of Disagreement with that decision.  In March 2004, it was determined that service connection was indeed warranted for the Veteran's bilateral arm numbness, and service connection was granted at a noncompensable rate.  The Veteran filed a Notice of Disagreement with the rating assigned, and after a Statements of the Case was issued, the Veteran then filed a Substantive Appeal.  

When the Veteran's claims first came before the Board in January 2010, the Board remanded the Veteran's claims in order that he could undergo a VA examination.  Though the Veteran underwent such an examination in April 2010, in an August 2011 remand, the Board determined that the April 2010 examination was not adequate for rating purposes.  The Board thus remanded the Veteran's claim again in order that he could undergo a new VA examination.  That examination was performed in October 2011, and after the issuance of a Supplemental Statement of the Case, the case has now returned to the Board.  

The Veteran's radiculopathy of the bilateral upper extremities has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8519.  That Diagnostic Code covers paralysis of the long thoracic nerve.  Mild incomplete paralysis is assigned a noncompensable rating for both the major and the minor arm.  Moderate incomplete paralysis is assigned a 10 percent rating for both the major and the minor arm, and severe incomplete paralysis is assigned a 20 percent rating for both the major and the minor arm.  Complete paralysis of the long thoracic nerve, resulting in an inability to raise the arm above the shoulder level and winged scapula deformity, is assigned a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  This is the highest rating available under this Diagnostic Code.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Again, in this case, the Veteran contends that his radiculopathy of the bilateral upper extremities warrants a compensable rating.  For the reasons that follow, his claims shall be denied.  

The Veteran underwent a VA examination in August 2002.  He complained of pain in his neck that extended to his shoulder blades bilaterally.  Though he stated that he suffered from flare-ups every three months, he stated that they resolved without treatment and that he did not lose any time at work as a result of these flare-ups.  The Veteran further stated that his pain did not present any impact to his activities of daily living.  The Veteran had nearly complete range of motion in his shoulders with mild pain reported with each maneuver.  

A June 2003 record from C. Stephen Patterson, MD shows that the Veteran complained of neck and arm pain.  He stated that he suffers from pain extending down both extremities to the elbows bilaterally, as well as numbness and tingling in both arms.  He stated that holding a steering wheel or working with his arms caused his upper arms to become numb and tingly.  

Upon examination, Dr. Patterson reported that the Veteran's muscle strength both proximally and distally in the arms appeared normal to manual testing.  Rapid alternate motion rate in the fingers was normal and symmetric.  He had no apparent involuntary movements.  Bicep reflexes were intact and symmetrical.  The Veteran had intact pinprick sensation, light touch, joint position sensation and vibration throughout in the arms and legs.  The tinel sign was positive on percussion of the median nerve at the wrist bilaterally.  Foramen closure test to the left produces some left sided intrascapular pain.  Dr. Patterson diagnosed the Veteran as suffering from suspected bilateral cervical radiculopathy.  

In a second VA examination in July 2003, the examiner noted that the Veteran had no upper extremity muscle wasting, and that his reflexes were 2+ and equal on both sides.  

The Veteran underwent another VA examination in April 2010.  To the extent that a previous Board decision found this examination to be inadequate, the Board shall not discuss the results of this examination at great length.  

Most recently, the Veteran underwent a VA examination in October 2011.  
The examiner found that the Veteran suffers from mild constant pain of both upper extremities, mild paresthesias and/or dysesthesias of both upper extremities, and moderate numbness of both upper extremities.  He had muscle strength of 4/5 in all upper extremity motions, and the examiner found no evidence of muscle atrophy.  The Veteran had normal deep tendon reflexes of both the biceps and triceps.  He had normal sensation testing of the bilateral shoulders, inner and outer forearm, and hands and fingers.  The examiner noted that the Veteran had mild incomplete paralysis of the long thoracic nerve.  

After examining the Veteran, the examiner diagnosed him as suffering from carpal tunnel syndrome, but not cervical radiculopathy.  

The Veteran himself has consistently maintained that his condition warrants a compensable rating.  In his May 2004 Notice of Disagreement, for instance, the Veteran stated that he suffers from numbness in both arms periodically every day and night.  He stated that though he would not classify his condition as severe, it should not be seen as mild, minimal or slight either.  The Veteran argued that his condition warrants a compensable rating for each arm.  In subsequent letters, the Veteran has advanced the same argument.

Based on this evidence, the Board finds that the current noncompensable rating for both of the Veteran's upper extremities is appropriate.  First, the Board notes that despite the findings of the April 2010 and August 2011 VA examiners that the Veteran does not suffer from cervical radiculopathy, the report from Dr. Patterson shows that during the course of the appeals period, the Veteran has suffered from cervical radiculopathy.  

Whether the Veteran's current symptoms are attributable to his service-connected cervical radiculopathy or to his non-service connected carpal tunnel syndrome is ultimately immaterial, as the symptoms found do not warrant a compensable rating.  Again, under Diagnostic Code 8519, a 10 percent rating is assigned for moderate incomplete paralysis of the long thoracic nerve.  38 C.F.R. § 4.124a.  In this case, the August 2011 examination found that the Veteran suffers only from mild incomplete paralysis of the long thoracic nerve.  Further, that same examination found that the Veteran had muscle strength of 4/5 in both upper extremities and that he had normal sensation and reflexes of the upper extremities.  These findings are similar to those from earlier VA examinations and Dr. Patterson's report.  Indeed, Dr. Patterson's report noted that the Veteran had normal muscle strength, intact bicep reflexes, and intact pinprick sensations.  Given these findings, the Board cannot find that the Veteran suffers from the moderate incomplete paralysis as required for an increased, 10 percent rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disabilities.  The evidence shows that Veteran suffers from mild incomplete paralysis of his bilateral upper extremities, symptoms that are contemplated under the applicable rating criteria for radiculopathy.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Finally, the Board need not remand the Veteran's case for consideration of a total disability rating based on individual unemployability (TDIU).  In Rice v. Shinseki, the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when that claim is raised by the record.  22 Vet. App. 447 (2009).  In this case, the Board finds that such a claim has not been raised by the record.  First, there is no evidence that the Veteran is currently unemployed.  The VA examinations that the Veteran has undergone for his various claims show that, over the course of the appeals period, the Veteran has worked in security for a casino and as a supervisor for the unemployed in a sheltered workshop.  There is no evidence that the Veteran is currently unemployed or that he has been over the course of his appeals period.  Further, the Veteran has previously sought a TDIU, and that claim was denied.  Accordingly, the Board finds that the issue of entitlement to a TDIU has not been raised by the record.  

In summary, the Board finds that the Veteran's radiculopathy of the bilateral upper extremities results in no more than mild incomplete paralysis.  Accordingly, the Board concludes that the criteria for an increased rating for radiculopathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, DC 8519.


ORDER

A compensable rating for C-6 radiculopathy of the right upper extremity is denied.

A compensable rating for C-6 radiculopathy of the left upper extremity is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


